

AMENDMENT NO. 3 TO CREDIT AGREEMENT
AMENDMENT NO. 3, dated as of October 28, 2013 (this “Amendment”), by and among
the Co-Borrowers, Parent, Topco, Holdings, the Lenders party thereto and the
Administrative Agent, to the Credit Agreement, dated as of November 4, 2011, as
amended by Amendment No. 1 to Credit Agreement, dated November 7, 2012 and
Amendment No. 2 to Credit Agreement, dated June 14, 2013, among CHIRON MERGER
SUB, INC., a Texas corporation, KINETIC CONCEPTS, INC., a Texas corporation (the
“Lead Borrower”), KCI USA, INC., a Delaware corporation (“KCI USA” and, together
with the Lead Borrower, the “Co-Borrowers”), CHIRON HOLDINGS, INC., a Delaware
corporation (“Holdings”), CHIRON TOPCO, INC., a Delaware corporation (“Topco”),
CENTAUR GUERNSEY LP, INC., a Guernsey limited partnership (“Parent”), solely
with respect to Sections 5.01 through 5.04, 7.13 and 8.01 of the Credit
Agreement, CHIRON GUERNSEY GP CO. LIMITED, a Guernsey limited company, BANK OF
AMERICA, N.A., as administrative agent, collateral agent, letter of credit
issuer and swing line lender, and each lender from time to time party thereto
(the “Credit Agreement”).
W I T N E S S E T H:
WHEREAS, the Co-Borrowers have requested the issuance of Incremental Term Loans
in the form of a new tranche of term loans pursuant to and on the terms set
forth in Section 2.14 of the Credit Agreement;
WHEREAS, the Co-Borrowers, Holdings, the Administrative Agent and the Lenders
providing the Incremental Term Loans have agreed to amend certain provisions of
the Credit Agreement as provided for herein to effect the addition of a new
tranche of Incremental Term Loans to the Credit Agreement pursuant to Section
2.14 thereof; and
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit A (a “Joinder”) as an Incremental Term D-1
Lender will make Incremental Term D-1 Loans to the Co-Borrowers in the amount
set forth on the signature page of such Person’s Joinder on the effective date
of this Amendment, the proceeds of which will be used by the Co-Borrowers to pay
for the acquisition, directly or indirectly, of the capital stock of Systagenix
Wound Management Mezz B.V. and Systagenix Wound Management (US), Inc. (the
“Acquisition”) in accordance with, and pursuant to, the Share Purchase Agreement
(the “Acquisition Agreement”), dated as of July 26, 2013, among Systagenix Wound
Management Coöperatie B.A. (the “Dutch Seller”), Systagenix Holding Corp. (the
“U.S. Seller” and, together with the Dutch Seller, the “Sellers”) and the Lead
Borrower and pay the fees and expenses incurred in connection with such
acquisition, this Amendment and the transactions contemplated hereby and thereby
(the “Transaction Costs”).
NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I

Defined Terms



         

--------------------------------------------------------------------------------



Section 1.1.    Defined Terms. As used in this Amendment, the following terms
shall have the meanings set forth below:
“Acquisition” has the meaning specified in the introductory paragraph to this
Amendment.
“Acquisition Agreement” has the meaning specified in the introductory paragraph
to this Amendment.
“Amendment No. 3 Arrangers” means Merrill Lynch, Pierce, Fenner and Smith
Incorporated, Morgan Stanley Senior Funding, Inc. and Goldman Sachs Bank USA, in
their capacity as Joint Lead Arrangers and Bookrunners under this Agreement.
“Specified Acquisition Agreement Representations” means such of the
representations made by the Sellers with respect to the Sellers in the
Acquisition Agreement as are material to the interests of the Incremental Term
D-1 Lenders in their capacities as such, but only to the extent that the Lead
Borrower has the right to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representations in the Acquisition
Agreement.
“Transactions” means the Acquisition, the incurrence of the Incremental Term D-1
Loans and the transactions contemplated thereby.
Section 1.2.    Other Defined Terms. Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein.
ARTICLE II

Incremental Term Loan

-2-


         

--------------------------------------------------------------------------------



Section 2.1.    Incremental Term D-1 Loans. The Co-Borrowers confirm and agree
that (i) they have requested an additional tranche of term loans, to be referred
to in the Credit Agreement as Incremental Term D-1 Loans, in the aggregate
principal amount of $350,000,000 from the Incremental Term D-1 Lenders pursuant
to and on the terms set forth in Section 2.14 of the Credit Agreement, effective
on the Amendment No. 3 Effective Date and (ii) on the Amendment No. 3 Effective
Date, the Co-Borrowers will borrow (and hereby requests funding of) the full
amount of Incremental Term D-1 Loans from the Incremental Term D-1 Lenders.
Section 2.2.    Agreements of Incremental Term D-1 Lenders. Each Incremental
Term D-1 Lender agrees that (i) effective on and at all times after the
Amendment No. 3 Effective Date, in addition to all Term D Loans of such Lender
(if any) outstanding prior to the Amendment No. 3 Effective Date, such
Incremental Term D-1 Lender will be bound by all obligations of a Lender under
the Credit Agreement in respect of the Incremental Term D-1 Commitment in the
amount set forth on its Joinder delivered to the Administrative Agent on or
before the Amendment No. 3 Effective Date and (ii) on the Amendment No. 3
Effective Date such Incremental Term D-1 Lender will fund Incremental Term D-1
Loans in the amount of such Incremental Term D-1 Lender’s Incremental Term D-1
Commitment. On the Amendment No. 3 Effective Date, each Incremental Term D-1
Lender which was not a Lender prior to the Amendment No. 3 Effective Date will
become a Lender for all purposes of the Credit Agreement.
ARTICLE III

Amendments
Subject to the occurrence of the Amendment No. 3 Effective Date:
(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:
“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of October
28, 2013.
“Amendment No. 3 Effective Date” means October 28, 2013, the date of
effectiveness of Amendment No. 3.
“Incremental Term D-1 Commitment” means, as to each Incremental Term D-1 Lender,
the obligation of such Incremental Term D-1 Lender to make an Incremental Term
D-1 Loan to the Co-Borrowers on the Amendment No. 3 Effective Date, in the
aggregate principal amount set forth on the joinder agreement of such
Incremental Term D-1 Lender to Amendment No. 3.
“Incremental Term D-1 Lender” means, at any time, any Lender that has an
Incremental Term D-1 Commitment or an Incremental Term D-1 Loan at such time.
“Incremental Term D-1 Loan” has the meaning provided in Section 2.01(f).
(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Applicable Rate’ means a percentage per annum equal to:

-3-


         

--------------------------------------------------------------------------------



(a)
(i) until delivery of financial statements and a related Compliance Certificate
for the first full fiscal quarter commencing on or after the Closing Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are Revolving
Credit Loans, 5.75%, (B) for Base Rate Loans that are Revolving Credit Loans,
4.75% and (C) for letter of credit fees, 5.75% per annum and (ii) thereafter, in
connection with Revolving Credit Loans, the percentages per annum set forth in
the table immediately below, based upon the First Lien Senior Secured Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

Applicable Rate
Pricing
Level
First Lien Senior Secured Leverage Ratio
Letter
of Credit
Fees
Base Rate for
Revolving
Loans
Eurocurrency Rate for Revolving
Loans
I
> 2.75x
5.75%
4.75%
5.75%
II
< 2.75x
but > 2.25x
5.50%
4.50%
5.50%
III
< 2.25x
5.25%
4.25%
5.25%



;


(b)
(i) for Eurocurrency Rate Loans that are Dollar Term D-1 Loans, 3.50%, (ii) for
Base Rate Loans that are Dollar Term D-1 Loans, 2.50%, (iii) for Eurocurrency
Rate Loans that are Euro Term D-1 Loans, 3.75%, (iv) for Base Rate Loans that
are Euro Term D-1 Loans, 2.75%, (v) for Eurocurrency Rate Loans that are Term
D-2 Loans, 3.00%, and (vi) for Base Rate Loans that are Term D-2 Loans, 2.00%;
and

(c)
(i) for Eurocurrency Rate Loans that are Incremental Term D-1 Loans, 3.50%, and
(ii) for Base Rate Loans that are Incremental Term D-1 Loans, 2.50%.

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Senior Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a).
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Senior Secured Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the First Lien Senior Secured Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the ‘Applicable Rate’ for
any day occurring within the period covered by such Compliance

-4-


         

--------------------------------------------------------------------------------



Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined First Lien Senior Secured Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrowers for the relevant period pursuant to Section 2.09 and Section 2.10 as a
result of the miscalculation of the First Lien Senior Secured Leverage Ratio
shall be deemed to be (and shall be) due and payable under the relevant
provisions of Section 2.09 or Section 2.10, as applicable, at the time the
interest or fees for such period were required to be paid pursuant to said
Section (and shall remain due and payable until paid in full, together with all
amounts owing under Section 2.09 (other than Section 2.09(b)), in accordance
with the terms of this Agreement); provided that, notwithstanding the foregoing,
so long as an Event of Default described in Section 8.01(f) has not occurred
with respect to the Lead Borrower, such shortfall shall be due and payable five
(5) Business Days following the determination described above.
Notwithstanding the foregoing, the Applicable Rate in respect of any tranche of
Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension Offer.”
(c)    The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended by (i) inserting “; and” at the end of clause (e) and (ii) adding
the following as a new clause (f) to such definition:
“(f)    in respect of Incremental Term D-1 Loans, 2.00% per annum.”
(d)    The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following new paragraph to the end of
such definition:
“Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurocurrency Rate in respect of Incremental Term D-1 Loans shall at
no time be less than 1.00% per annum.
(e)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“‘Maturity Date’ means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date, (b) with respect to the Term B-1 Loans,
the Term C-1 Loans, the Term D-1 Loans and the Incremental Term D-1 Loans, the
date that is six years and six months after the Closing Date, (c) with respect
to the Term B-2 Loans, the Term C-2 Loans and the Term D-2 Loans, the fifth
anniversary of the Closing Date; provided that if any such day is not a Business
Day, the Maturity Date shall be the Business Day immediately preceding such
day.”
(f)    The definition of “Term Borrowing” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Term Borrowing’ means a Dollar Term B-1 Borrowing, a Euro Term B-1 Borrowing,
a Term B-2 Borrowing, a Dollar Term C-1 Borrowing, a Euro Term C-1 Borrowing, a
Term C-2

-5-


         

--------------------------------------------------------------------------------



Borrowing, a Dollar Term D-1 Borrowing, a Euro Term D-1 Borrowing, a Term D-2
Borrowing or a borrowing in respect of Incremental Term Loans (including
Incremental Term D-1 Loans), as the context requires.”
(g)    The definition of “Term Lender” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“‘Term Lender’ means, at any time, any lender that has a Dollar Term B-1
Commitment, a Dollar Term B-1 Loan, a Dollar Term C-1 Commitment, a Dollar Term
C-1 Loan, a Dollar Term D-1 Commitment, a Dollar Term D-1 Loan, a Euro Term B-1
Commitment, a Euro Term B-1 Loan, a Euro Term C-1 Commitment, a Euro Term C-1
Loan, a Euro Term D-1 Commitment, a Euro Term D-1 Loan, a Term B-2 Commitment, a
Term B-2 Loan, a Term C-2 Commitment, a Term C-2 Loan, a Term D-2 Commitment, a
Term D-2 Loan, an Incremental Term D-1 Commitment, an Incremental Term D-1 Loan
or any other Incremental Term Loan at such time.”
(h)    The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“‘Term Loan’ means a Term B Loan, Term C Loan, Term D Loan, Incremental Term D-1
Loan or other Incremental Term Loan, as the context requires, including any
Extended Term Loan.”
(i)    Section 2.01 of the Credit Agreement is hereby amended by adding the
following paragraph (f) to such Section:
“(f)    Subject to the terms and conditions hereof and of Amendment No. 3, each
Incremental Term D-1 Lender severally agrees to make an Incremental Term D-1
Loan to the Co-Borrowers on the Amendment No. 3 Effective Date in a principal
amount equal to its Incremental Term D-1 Commitment on the Amendment No. 3
Effective Date. All Incremental Term D-1 Loans will have the Types and Interest
Periods specified in the Request for Credit Extension delivered in connection
therewith.”
(j)    Section 2.05(a)(i) of the Credit Agreement is hereby amended by amending
and restating the last sentence of such Section as follows:
“Each prepayment of Term Loans pursuant to this Section 2.05(a) shall be applied
to the installments thereof on a pro rata basis between the Dollar Term D-1
Loans, the Euro Term D-1 Loans, the Term D-2 Loans and the Incremental Term D-1
Loans as directed by the Borrowers (it being understood and agreed that if the
Borrowers do not so direct at the time of such prepayment, such prepayment shall
be applied against the scheduled repayments of Term Loans under Section 2.07 in
direct order of maturity) and shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares; provided that, at the
Borrowers’ option, prepayments of Term Loans pursuant to this Section 2.05(a)
may be applied to the Term D-2 Loans on a better than pro rata basis as compared
to the Term D-1 Loans and the Incremental Term D-1 Loans.”

-6-


         

--------------------------------------------------------------------------------



(k)    Section 2.05(a)(ii) of the Credit Agreement is hereby amended by adding
the following as a new clause (6) to such Section:
“(6) on or prior to the sixth month anniversary of the Amendment No. 2 Effective
Date, the Co-Borrowers (i) make any prepayment of Incremental Term D-1 Loans in
connection with any Repricing Transaction or (ii) effect any amendment of this
Agreement resulting in a Repricing Transaction with respect to Incremental Term
D-1 Loans, the Co-Borrowers shall pay to the Administrative Agent, for the
ratable account of each of the applicable Incremental Term D-1 Lenders, (x) in
the case of clause (i), a prepayment premium of 1.0% of the amount of the
applicable Incremental Term D-1 Loans being prepaid and (y) in the case of
clause (ii), an amount equal to 1.0% of the aggregate amount of the applicable
Incremental Term D-1 Loans outstanding immediately prior to such amendment.”
(l)    Section 2.05(b)(iv) is hereby by amended by replacing clause (Y) of such
Section with the following:
“(Y) each such prepayment of Term D Loans shall be applied to Dollar Term D-1
Loans, Euro Term D-1 Loans, Term D-2 Loans and Incremental Term D-1 Loans on a
pro rata basis; and”
(m)    Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“The Incremental Term D-1 Commitment of each Incremental Term D-1 Lender shall
be automatically and permanently reduced to $0 upon the making of such
Incremental Term D-1 Lender’s Term Loans pursuant to Section 2.01(f).”
(n)    Section 2.07(a) of the Credit Agreement is hereby amended by adding the
following as a new clause (iii) to such Section:
(iii) Subject to adjustment as a result of the application of prepayments in
accordance with Section 2.05, in each case, solely to the extent of any such
amounts applied to the prepayment of the Term Loans, the Co-Borrowers shall
repay to the Administrative Agent for the ratable account of the Incremental
Term D-1 Lenders on each date set forth below a principal amount of Incremental
Term D-1 Loans equal to (x) the outstanding principal amount of Incremental Term
D-1 Loans immediately after the Amendment No. 3 Effective Date multiplied by (y)
the percentage set forth below opposite such date:

-7-


         

--------------------------------------------------------------------------------



Date
Incremental Term D-1 Loan 
Repayment Amount
December 31, 2013
0.25
%
March 31, 2014
0.25
%
June 30, 2014
0.25
%
September 30, 2014
0.25
%
December 31, 2014
0.25
%
March 31, 2015
0.25
%
June 30, 2015
0.25
%
September 30, 2015
0.25
%
December 31, 2015
0.25
%
March 31, 2016
0.25
%
June 30, 2016
0.25
%
September 30, 2016
0.25
%
December 31, 2016
0.25
%
March 31, 2017
0.25
%
June 30, 2017
0.25
%
September 30, 2017
0.25
%
December 31, 2017
0.25
%
March 31, 2018
0.25
%
May 4, 2018
95.50
%



(o)    Section 5.17 of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“The proceeds of the Incremental Term D-1 Loans, together with cash on hand at
the Lead Borrower shall be used to pay for the acquisition, directly or
indirectly, of the capital stock of Systagenix Wound Management Mezz B.V. and
Systagenix Wound Management (US), Inc. and pay the fees and expenses incurred in
connection with such acquisition, Amendment No. 3 and the transactions
contemplated thereby.”
(p)    Section 6.12 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Section 6.12    Use of Proceeds. Use the proceeds of any Credit Extension
(other than a Credit Extension of Dollar Term C-1 Loans, Euro Term C-1 Loans,
Term C-2 Loans, Dollar Term D-1 Loans, Euro Term D-1 Loans, Term D-2 Loans or
Incremental Term D-1 Loans), whether directly or indirectly, in a manner
consistent with the uses set forth in the Preliminary Statements to this
Agreement. Use the proceeds of any Credit Extension of Dollar Term C-1 Loans,
Euro Term C-1 Loans or Term C-2 Loans to refinance the Dollar Term B-1 Loans,
Euro Term B-1 Loans and Term B-2 Loans. Use the proceeds of any Credit Extension
of Dollar Term D-1 Loans, Euro Term D-1 Loans or Term D-2 Loans to refinance the
Dollar Term C-1 Loans, Euro Term C-1 Loans and Term C-2 Loans. Use the proceeds
of the Credit Extension of Incremental Term D-1 Loans to pay for the
acquisition, directly or indirectly, of the capital stock of Systagenix Wound

-8-


         

--------------------------------------------------------------------------------



Management Mezz B.V. and Systagenix Wound Management (US), Inc. and pay the fees
and expenses incurred in connection with such acquisition, Amendment No. 3 and
the transactions contemplated thereby.”


ARTICLE IV

Conditions to Effectiveness
This Amendment shall become effective on the date (the “Amendment No. 3
Effective Date”) on which:
(a)    The Administrative Agent (or its counsel) shall have received from (i)
each Incremental Term D-1 Lender with an Incremental Term D-1 Commitment, (ii)
the Administrative Agent and (iii) each of the Co-Borrowers, Parent, Topco and
Holdings, (x) a counterpart of this Amendment signed on behalf of such party or
(y) written evidence satisfactory to the Administrative Agent (which may include
telecopy or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement. The
Administrative Agent shall have received from each Incremental Term D-1 Lender
an executed counterpart to the applicable Joinder Agreement.
(b)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Incremental Term D-1 Lenders, a written opinion of (i) 
Kirkland & Ellis LLP, New York counsel to the Loan Parties, (ii) Cox Smith
Matthews Incorporated, Texas counsel to the Loan Parties and (iii) Carey Olsen,
Guernsey counsel to the Loan Parties and the Parent GP, in each case (A) dated
as of the Amendment No. 3 Effective Date, (B) addressed to the Administrative
Agent, the Collateral Agent and the Incremental Term D-1 Lenders and (C) in form
and substance reasonably satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received in the case of each Loan
Party and the Parent GP each of the items referred to in clauses (1), (2) and
(3) below:
(1)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent organizational
documents, including all amendments thereto, of each Loan Party and the Parent
GP, (A) in the case of a corporation, certified as of a recent date by the
Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party or the Parent GP as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party or the Parent GP, or in the alternative (other than in the case
of the Co-Borrowers), a certificate stating that such certificate or articles of
incorporation or organization have not been amended since the Closing Date;

-9-


         

--------------------------------------------------------------------------------



(2)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party and the Parent GP dated the Closing Date and certifying
(i)    that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party or the Parent GP as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below or in the alternative (other than in the case of
the Co-Borrowers), certifying that such bylaws (or partnership agreement,
limited liability company agreement or other equivalent governing documents)
have not been amended since the Closing Date,
(ii)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party or the Parent GP (or its
managing general partner, managing member or equivalent) authorizing the
execution, delivery and performance of this Amendment or any other document
delivered in connection herewith to which such person is a party and, in the
case of the Co-Borrowers, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Closing Date,
(iii)    that the certificate or articles of incorporation, certificate of
limited partnership, articles of incorporation, certificate of formation or
other equivalent organizational documents of such Loan Party or the Parent GP
has not been amended since the date of the last amendment thereto disclosed
pursuant to clause (i) above,
(iv)    as to the incumbency and specimen signature of each officer executing
this Amendment or any other document delivered in connection herewith on behalf
of such Loan Party or the Parent GP; and
(v)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or the Parent GP; and
(3)    a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2) above.
(d)    All fees and expenses required to be paid hereunder or pursuant to the
Fee Letter, dated as of July 26, 2013, by and among the Lead Borrower, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner and Smith Incorporated, Morgan
Stanley Senior Funding, Inc. and Goldman Sachs Bank USA, to the extent invoiced
at least three (3) Business Days prior to the Closing Date shall have been paid
in full in cash or will be paid on the Amendment No. 3 Effective Date out of the
Credit Extension of Incremental Term D-1 Loans.
(e)    The Administrative Agent and the Amendment No. 3 Arrangers shall have
received all documentation and other information required by regulatory
authorities under

-10-


         

--------------------------------------------------------------------------------



applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the USA PATRIOT Act that has been requested not
less than five (5) Business Days prior to the Amendment No. 3 Effective Date.
(f)    The Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowing of the Incremental Term D-1 Loans,
shall be consummated, in all material respects in accordance with the terms of
the Acquisition Agreement, without giving effect to any modifications,
amendments, consents or waivers by the Lead Borrower thereto that are material
and adverse to the Amendment No. 3 Arrangers without the prior consent of the
Amendment No. 3 Arrangers (such consent not to be unreasonably withheld, delayed
or conditioned).
(g)    Since December 30, 2012, except as set forth in Section 4.6(a) of the
Disclosure Letter (as defined in the Acquisition Agreement), there has not been
any event, occurrence or development which has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(as defined in the Acquisition Agreement).
(h)    The Amendment No. 3 Arrangers shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of Parent as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
prior to the Closing Date (or 90 days in case such four-fiscal quarter period is
the end of Parent’s fiscal year), prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income).
(i)    The Amendment No. 3 Arrangers shall have received (a) audited
consolidated balance sheets of Parent and related statements of income, changes
in equity and cash flows of Parent for the three most recently completed fiscal
years ended at least 90 days before the Amendment No. 3 Effective Date and (b)
unaudited consolidated balance sheets and related statements of income, changes
in equity and cash flows of Parent for each of the first three subsequent fiscal
quarters after the date of the most recent financial statements delivered
pursuant to clause (a) above and ended at least 45 days before the Amendment No.
3 Effective Date; provided that filing of the required financial statements on
form 10-K and form 10-Q by Parent will satisfy the foregoing requirements with
respect to Parent and its subsidiaries.
(j)    The Administrative Agent shall have received a Request for Credit
Extension not later than 1:00 p.m. (New York City time) three (3) Business Days
prior to the date of the proposed Borrowing.
(k)    The Amendment No. 3 Arrangers shall have received a certificate attesting
to the Solvency of Parent and its Subsidiaries (on a consolidated basis) on the
Amendment No. 3 Effective Date after giving effect to the Transactions, from the
Chief Financial Officer of Parent.

-11-


         

--------------------------------------------------------------------------------



(l)    The representations and warranties of the Co-Borrowers and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document (except the representations contained in Section 5.02(b), Section
5.02(c), Section 5.03, Section 5.05, Section 5.06, Section 5.07, Section 5.08,
Section 5.09, Section 5.10, Section 5.11, Section 5.13, Section 5.14,
Section 5.15, Section 5.16 and Section 5.18 of the Credit Agreement and in any
other Loan Document, it being understood and agreed that such non-excluded
representations are the only representations being made by the Co-Borrowers on
the Amendment No. 3 Effective Date) shall be true and correct in all material
respects on and as of the date of such Credit Extension; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.
(m)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing or shall result from
the Amendment and related Credit Extension or from the application of the
proceeds therefrom.
(n)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 3 Effective Date and signed by a Responsible Officer of the Lead
Borrower, confirming compliance with the conditions set forth in paragraphs (l)
and (m) of this Article IV and Section 2.14 of the Credit Agreement.
(o)    All documents and instruments (including delivery of a recent Lien,
bankruptcy, judgment, copyright, patent and trademark search in each
jurisdiction reasonably requested by the Administrative Agent) required to
create and perfect the Administrative Agent’s security interest in the
Collateral acquired in connection with the Acquisition as required pursuant to
the terms of the Credit Agreement, shall have been executed and delivered and,
if applicable, be in proper form for filing, each in form and substance
reasonably satisfactory to the Administrative Agent.
The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Amendment No. 3 Effective Date. Notwithstanding the foregoing, the amendments
effected hereby shall not become effective, and the obligations of the
Incremental Term D-1 Lenders hereunder to make Incremental Term D-1 Loans will
automatically terminate, if each of the conditions set forth or referred to in
this Article IV has not been satisfied at or prior to 5:00 p.m., New York City
time, on February 28, 2014.
ARTICLE V

Representation and Warranties.
After giving effect to the amendments contained herein, on the Amendment No. 3
Effective Date the Co-Borrowers hereby confirm that: (a) this Amendment has been
duly authorized, executed and delivered by each Loan Party party hereto and
constitutes the legal, valid and binding

-12-


         

--------------------------------------------------------------------------------



obligations of each such Loan Party enforceable against it in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity; (b) the representations and warranties of
the Co-Borrowers and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document (except the representations contained in
Section 5.02(b), Section 5.02(c), Section 5.03, Section 5.05, Section 5.06,
Section 5.07, Section 5.08, Section 5.09, Section 5.10, Section 5.11,
Section 5.13, Section 5.14, Section 5.15, Section 5.16 and Section 5.18 of the
Credit Agreement and in any other Loan Document, it being understood and agreed
that such non-excluded representations are the only representations being made
by the Co-Borrowers on the Amendment No. 3 Effective Date) shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
and (c) no Default or Event of Default has occurred and is continuing under the
Credit Agreement.
ARTICLE VI

Miscellaneous

-13-


         

--------------------------------------------------------------------------------



Section 6.1.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Loan Parties or the Parent GP that
would require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein. Except as expressly waived hereby,
the provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect in accordance with their terms. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
Section 6.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 6.3.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 6.4.    Reaffirmation. Each Loan Party, and with respect to clause (i)
below the Parent GP, hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under each Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.
Section 6.5.    On and after the Amendment No. 3 Effective Date, each reference
in the Credit Agreement to "this Agreement," "hereunder," "hereof" or words of
like import referring the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to "the Credit Agreement," "thereunder,"
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.
[Remainder of this page intentionally left blank]





-14-


         

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
KINETIC CONCEPTS, INC.,
 
as the Lead Borrower
 
 
By:
/s/ Robert P. Hureau
 
Name: Robert P. Hureau
 
Title: Executive Vice President, Chief Financial Officer

KCI USA, INC.,
 
as Co-Borrower
 
 
By:
/s/ Robert P. Hureau
 
Name: Robert P. Hureau
 
Title: Executive Vice President, Chief Financial Officer

                        
CHIRON HOLDINGS, INC.,
 
as Holdings
 
 
By:
/s/ Robert P. Hureau
 
Name: Robert P. Hureau
 
Title: Vice President and Treasurer

                        
CHIRON TOPCO, INC.,
 
as Topco
 
 
By:
/s/ Robert P. Hureau
 
Name: Robert P. Hureau
 
Title: Vice President and Treasurer




[Signature Page to Amendment No. 3 to Credit Agreement]


         

--------------------------------------------------------------------------------



CHIRON GUERNSEY LP, INC., as Parent
 
 
By:
CHIRON GUERNSEY GP CO. LIMITED,
 
Its: General Partner
 
 
By:
/s/ John T. Bibb
 
Name: John T. Bibb
 
Title: Director


[Signature Page to Amendment No. 3 to Credit Agreement]


         

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
 
as Administrative Agent and Collateral Agent
 
 
By:
/s/ Anthony W. Kell
 
Name: Anthony W. Kell
 
Title: Vice President


[Signature Page to Amendment No. 3 to Credit Agreement]


         

--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of [_____] (this “Agreement”), by and among
[INCREMENTAL TERM D-1 LENDER] (each, an “Incremental Term D-1 Lender” and,
collectively, the “Incremental Term D-1 Lenders”), Kinetic Concepts, Inc., a
Texas corporation (the “Lead Borrower”), KCI USA, Inc., a Delaware corporation
(“KCI USA” and, together with the Lead Borrower, the “Co-Borrowers”)and Bank of
America, N.A. (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of November
4, 2011 and amended by Amendment No. 1 dated as of November 7, 2012, Amendment
No. 2 dated as of June 14, 2013 and Amendment No. 3 dated as of [______] (as
further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among CHIRON MERGER SUB,
INC., a Texas corporation, the Co-Borrowers, CHIRON HOLDINGS, INC., a Delaware
corporation, CHIRON TOPCO, INC., a Delaware corporation, CENTAUR GUERNSEY LP,
INC., a Guernsey limited partnership, solely with respect to Sections 5.01
through 5.04, 7.13 and 8.01 of the Credit Agreement, CHIRON GUERNSEY GP CO.
LIMITED, a Guernsey limited company, BANK OF AMERICA, N.A., as administrative
agent, collateral agent, letter of credit issuer and swing line lender, and each
lender from time to time party thereto (capitalized terms used but not defined
herein having the meaning provided in the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Co-Borrowers may establish Incremental Term D-1 Commitments with Incremental
Term D-1 Lenders; and
WHEREAS, subject to the terms and conditions of the Credit Agreement,
Incremental Term D-1 Lenders shall become Lenders pursuant to one or more
Joinder Agreements;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Incremental Term D-1 Lender hereby agrees to provide the respective
Incremental Term D-1 Commitments set forth on its signature page hereto pursuant
to and in accordance with Section 2.01(f) of the Credit Agreement. The
Incremental Term D-1 Commitments provided pursuant to this Agreement shall be
subject to all of the terms in the Credit Agreement and to the conditions set
forth in the Credit Agreement, and shall be entitled to all the benefits
afforded by the Credit Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents.
Each Incremental Term D-1 Lender hereby agrees to make an Incremental Term D-1
Loan to the Co-Borrowers in an amount equal to its respective Incremental Term
D-1 Commitments on the Amendment No. 3 Effective Date in accordance with Section
2.01(f) of the Credit Agreement.
Each Incremental Term D-1 Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 3
Arrangers or any other Incremental Term D-1 Lender or any other Lender or Agent
and based on such documents and information as it shall deem





    

--------------------------------------------------------------------------------



appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
Upon (i) the execution of a counterpart of this Agreement by each Incremental
Term D-1 Lender, the Administrative Agent and the Co-Borrowers and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the
undersigned Incremental Term D-1 Lender shall become Lenders under the Credit
Agreement and shall have the respective Incremental Term D-1 Commitments set
forth on its signature page hereto, effective as of the Amendment No. 3
Effective Date.
For each Incremental Term D-1 Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Incremental Term D-1
Lender may be required to deliver to the Administrative Agent pursuant to
Section 10.07 of the Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.


[Remainder of this page intentionally left blank]





-2-


         

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [___], [ ].


[NAME OF INCREMENTAL TERM D-1
 
LENDER]
 
 
By:
 
 
Name:
 
Title:

If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:

Additional Term D-1 Commitments:
 
 
$
 




         

--------------------------------------------------------------------------------




KINETIC CONCEPTS, INC.,
 
as the Lead Borrower
 
 
By:
 
 
Name:
 
Title:

                        
KCI USA, INC.,
 
as Co-Borrower
 
 
By:
 
 
Name:
 
Title:










         

--------------------------------------------------------------------------------




Accepted:
 
 
BANK OF AMERICA, N.A.
 
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:




         